725 F.2d 254
Clarence P. FORET, Sr., and Earl J. Roussel, Plaintiffs-Appellants,v.Charles Connell WILSON, Sheriff, St. Charles Parish, Stateof Louisiana, Defendant-Appellee.
No. 83-3237Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Jan. 26, 1984.

Clarence P. Foret, Sr., pro se.
Earl J. Roussel, pro se.
Jack R. Crais, Hahnville, La., for defendant-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before GEE, POLITZ, and JOHNSON, Circuit Judges.
PER CURIAM:


1
Appellant Foret, having bid $2.80 in silver dimes on a foreclosed property requiring a minimum bid of $80,000.00 under Louisiana law, complains to us of the refusal of the foreclosing authority to deed the property to him and of the dismissal of his complaint by the district court.  His argument, that only gold and silver coin may be constituted legal tender by the United States, is hopeless and frivolous, having been rejected finally by the United States Supreme Court one hundred years ago.  Juilliard v. Greenman, 110 U.S. 421, 4 S. Ct. 122, 28 L. Ed. 204 (1884).


2
AFFIRMED.